Compx International Inc. to Transfer Class A Common Stock Listing to NYSE Amex DALLAS, TEXAS...January 13, 2011...CompX International Inc. (NYSE:CIX) announced today that its class A common stock has been approved for listing on the NYSE Amex.CompX believes the NYSE Amex is more compatible with the trading liquidity and market capitalization of its class A common stock.CompX expects the class A common stock to begin trading on the NYSE Amex on or about January 24, 2011 under its current symbol of “CIX.”Shares of its class A common stock will continue to trade on the New York Stock Exchange until such time as the transfer to the NYSE Amex is complete. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
